As filed with the Securities and Exchange Commission on September 28, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:July 31, 2012 Item 1. Schedule of Investments. Becker Value Equity Fund Schedule of Investments 7/31/2012 (Unaudited) Shares Value $ COMMON STOCKS - 93.8% Consumer Discretionary - 8.7% Honda Motor Co. ADR $ Johnson Controls, Inc. Staples, Inc. Target Corp. Time Warner, Inc. Consumer Staples - 12.8% Archer-Daniels-Midland Co. Avon Products, Inc. Bunge Ltd. ConAgra Foods, Inc. Hormel Foods Corp. Molson Coors Brewing Co., Class B Nestle SA ADR Wal-Mart Stores, Inc. Walgreen Co. Energy - 11.4% Chevron Corp. ConocoPhillips Devon Energy Corp. Diamond Offshore Drilling, Inc. Murphy Oil Corp. Phillips 66 Royal Dutch Shell PLC ADR Schlumberger Ltd. Financials - 11.7% The Allstate Corp. Blackrock, Inc. The Chubb Corp. JPMorgan Chase & Co. Morgan Stanley PNC Financial Services Group, Inc. State Street Corp. U.S. Bancorp Health Care - 14.2% Aetna, Inc. Amgen, Inc. Becton, Dickinson & Co. Boston Scientific Corp. * Covidien PLC Hospira, Inc. * McKesson Corp. Merck & Co., Inc. Zimmer Holdings, Inc. Becker Value Equity Fund Schedule of Investments - continued 7/31/2012 (Unaudited) COMMON STOCKS - 93.8% - continued Shares Value $ Industrials - 16.8% 3M Co. $ Dun & Bradstreet Corp. Engility Holdings, Inc.* Emerson Electric Co. FedEx Corp. General Electric Co. Helmerich & Payne, Inc. L-3 Communications Holdings, Inc. Raytheon Co. Southwest Airlines Co. Tyco International Ltd. Information Technology - 10.4% Harris Corp. Intel Corp. Microsoft Corp. Symantec Corp. * TE Connectivity Ltd. VISA, Inc., Class A Materials - 1.0% PPG Industries, Inc. Telecommunication Services - 4.0% AT&T, Inc. Verizon Communications, Inc. Utilities - 2.8% NextEra Energy, Inc. Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $113,759,327) SHORT-TERM INVESTMENTS - 6.2% Federated Government Obligations Fund - Institutional Shares, 0.01%(a) TOTAL SHORT-TERM INVESTMENTS (Cost $8,838,605) TOTAL INVESTMENTS - 100.0% (Cost $122,597,932) Liabilities in excess of other assets - 0.0% ) TOTAL NET ASSETS - 100.0% $ * Non-Income Producing (a) Annualized seven-day yield as of July 31, 2012 ADR American Depository Receipt PLC Public Limited Company The cost basis of investments for federal income tax purposes at July 31, 2012 was as follows+: Cost of Investments $ Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure July 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments,interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund’s investments as of July 31, 2012: Description Level 1 Level 2 Level 3 Total Common Stocks* $ 134,474,616 $- $- Short-Term Investments - - Total Investments in Securities $ 143,313,221 $- $- *See Schedule of Investments for industry breakouts. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title /s/ Eric W. Falkeis Eric W. Falkeis, President Date9/25/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Eric W. Falkeis Eric W. Falkeis, President Date9/25/2012 By (Signature and Title)*/s/Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date9/27/2012 * Print the name and title of each signing officer under his or her signature.
